Per Curiam.
Respondent now requests reinstatement on the ground that he has complied with the attorney registration requirements of Judiciary Law § 468-a and the Rules of the Chief Administrator of the "Courts (see 22 NYCRR part 118). Petitioner does not object to respondent’s application.
*1229Respondent’s application is granted and he is ordered reinstated, effective immediately.
Mercare, A.RJ., Peters, Spain, Rose and Lahtinen, JJ., concur. Ordered that respondent’s application is granted; and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.